UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          2/11/2020
 Myung-Ja Melton,

                                   Plaintiff,
                                                              1:18-cv-08111 (SDA)
                    -against-
                                                              ORDER
 Malcolm Shabazz, L.P. et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

         Following a status conference with the parties, it is hereby Ordered that Defendants shall

provide Plaintiff with an authorization form for the release of medical records no later than

February 18, 2020. If Plaintiff intends to seek damages for emotional distress beyond “garden-

variety” damages, she shall, no later than February 25, 2020, complete and sign the authorization

form to allow the release of any relevant medical records to Defendants.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:         New York, New York
               February 11, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
